DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  The word “pivot” is misspelled in line 3. There is an extraneous “)” in line 7. The word “seat” is misspelled in line 13. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roth et al. (US 9096182, hereinafter ‘Roth’) in view of Nicotra (US 3912098).
Roth discloses a bike rack comprising: 9a base adapted to be connected to a vehicle (12), the base including two sets of supports (20, 30) which are adapted to support a front wheel and a rear wheel of at least one bike (see Fig. 5); except does not expressly disclose the rail and associated protrusions and recesses as claimed.
However, Nicotra teaches providing the end of a wheel cradle with a protrusion formed to a distal end thereof (10), a rail (12) including a recess formed to a first end 5thereof (gap between sidewalls of 12 where 10 inserts), the protrusion is engaged with the recess so as to connect the rail to each of the supports, a second end of the rail is adapted to contact ground (col. 2, ll. 35-48).
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to add the rail member with its associated protrusions and recess taught by Nicotra to the wheel cradles taught by Roth, in order to provide a ramp tat contacts the ground for easier loading as taught by Nicotra (col. 2, ll. 35-48).

Allowable Subject Matter
Claims 1-8 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER N. HELVEY whose telephone number is (571)270-1423. The examiner can normally be reached Monday-Friday 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER N HELVEY/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        
August 27, 2022